Citation Nr: 0738641	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-27 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic pulmonary 
obstructive disease (COPD), claimed as an asbestos-related 
disease, to include asbestosis. 

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
residuals of lumbosacral strain.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
residuals of a head injury, with headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The Board remanded this case in August 2006, following a 
March 2006 video conference hearing.  The Acting Veterans Law 
Judge who conducted that hearing and signed the August 2006 
remand, however, is no longer employed by the Board.  The 
veteran was notified of this fact and of his right to an 
additional hearing in September 2007.  That letter indicated 
that if he did not respond within 30 days it would be assumed 
that he did not want another hearing and the Board would 
proceed with review of the appeal.  The veteran has not 
responded to this inquiry to date.  Accordingly, no action 
will be taken to afford the veteran a further Board hearing.

FINDINGS OF FACT

1.  The veteran does not have a chronic respiratory disorder 
that was first manifest in service or has been shown to be 
etiologically related to either service or claimed asbestos 
exposure therein.

2.  The claims of service connection for residuals of 
lumbosacral strain and residuals of a head injury, with 
headaches, were denied in a June 1977 rating decision; the 
veteran appealed this decision, but the denials were 
confirmed by the Board in a December 1977 decision.

3.  Evidence received since the December 1977 Board decision 
includes medical documentation and lay testimony not 
previously of record, but such evidence does not serve to 
establish causal relationships between claimed residuals of 
lumbosacral strain and residuals of a head injury, with 
headaches, and service; the absence of such causal 
relationships served as the predicate for the prior denials.

CONCLUSIONS OF LAW

1.  COPD, claimed as an asbestos-related disease, to include 
asbestosis, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  New and material evidence has not been received to reopen 
the previously denied claim of service connection for 
residuals of lumbosacral strain.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

3.  New and material evidence has not been received to reopen 
the previously denied claim of service connection for 
residuals of a head injury, with headaches.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
September 2006 and January 2007, following the Board's 
remand.  While this letter was issued subsequent to the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a May 2007 Supplemental Statement of the 
Case, consistent with the Mayfield line of decisions.  

Notably, as to the issues regarding claims to reopen, the 
Court has held that the VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, however, the RO provided notification complying 
with the requirements set forth in Kent in the aforementioned 
September 2006 VCAA letter.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This was 
accomplished in the September 2006 and January 2007 VCAA 
letters.

As to VA's duty to assist with the obtaining of evidence 
necessary to substantiate a claim, under 38 U.S.C.A. § 5103A, 
in this case VA has obtained records of treatment reported by 
the veteran, including VA and Social Security Administration 
records.  There is no indication from the claims file of 
additional medical treatment for which VA has not obtained, 
or made sufficient efforts to obtain, corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this de novo 
claim of service connection for a respiratory disorder.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service connection for a respiratory disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board notes that there exists no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has VA promulgated any specific 
regulations for these types of cases.  However, in 1988 VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-
1").  In addition, an opinion by the VA General Counsel 
contains the provisions of M21-1 regarding asbestos claims 
and, in part, also indicates that medical nexus evidence was 
needed to establish service connection for a claim based on 
in-service asbestos exposure.  See VAOPGCPREC 4-00 (April 13, 
2000).

On a related matter, given the facts of this case, the Board 
notes that a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty in the active 
military, naval, or air service for purposes of this title on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a).  This 
prohibition applies only to claims filed after June 9, 1998, 
as here.

The Board has reviewed the veteran's service medical records 
and observes that, while he was treated for upper respiratory 
symptoms during service, in November 1967, there was no 
treatment for any lung disorders or symptoms.  His September 
1969 separation examination report indicates that the lungs 
and chest were within normal limits.   

Subsequent to service, the veteran underwent private chest x-
rays in February 2002, which were noted to be within normal 
limits.  He was later treated at a private facility for a "1 
week history of worsening shortness of breath" in November 
2001.  At that time, he reported a history of smoking a half-
pack of cigarettes per day until nine years earlier.  He was 
assessed with acute bronchitis.  Lung x-rays from that month 
revealed no acute pulmonary infiltrate, but there was linear-
type scarring or atelectasis at the left lung base.

In October 2005, the veteran underwent a examination for 
state disability determination purposes.  At that time, he 
reported exposure to asbestos for eight months while in 
service.  The examiner, who did not describe a review of any 
past medical records, rendered an impression of COPD, 
"status post asbestos exposure for eight months while [the 
veteran] was in the Navy," and recommended that he see a 
pulmonologist.

The veteran underwent a VA respiratory diseases examination 
in March 2007, conducted by an examiner who reviewed the 
claims file.  X-rays revealed COPD, with no evidence of 
pulmonary asbestosis.  Pulmonary function tests were noted to 
show a restrictive pattern due to obesity, but not due to 
asbestosis.  Based on these findings, the examination 
results, and the claims file review, the examiner noted that 
"the veteran has had no respiratory complaint or symptom 
during active service" and also "has unlikely asbestosis."    

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In this case, the Board is aware of the impression of COPD, 
"status post asbestos exposure" in the Navy from the 
October 2005 disability examination report.  There is no 
indication, however, that this impression was based upon 
anything other than a history reported by the veteran, as the 
examiner evidently did not review the claims file or 
equivalent documentation.  By contrast, the VA examiner who 
conducted the March 2007 examination did review the claims 
file and found neither a diagnosis of asbestosis nor an 
etiological link between a currently diagnosed respiratory 
disorder and service.  Given the more comprehensive medical 
history upon which the March 2007 opinion was based, the 
Board affords it substantially more probative value than the 
October 2005 report.  Moreover, as noted above, 38 U.S.C.A. § 
1103(a) precludes consideration of this case on a nicotine-
related basis.  Consequently, the Board does not find that 
the competent medical evidence of record supports the 
veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
March 2006 hearing testimony.  

Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or for more 
than 20 years thereafter and the findings and opinion from 
the March 2007 VA examination report.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis of asbestosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for COPD, claimed as an 
asbestos-related disease, to include asbestosis, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claims of service 
connection for a slipped disc and a head injury with 
headaches were denied in a June 1977 rating decision.  The 
veteran appealed these denials, but they were upheld in a 
December 1977 Board decision.  In this decision, the Board 
cited to lumbosacral symptoms and a forehead laceration in 
service and also noted that the veteran had been treated for 
lumbosacral spasm and complaints of headaches (diagnosed as 
cephalgia) following service.  Nevertheless, the Board 
concluded that no relationship between any present back or 
head disorder and service had been demonstrated.

The December 1977 Board decision is final under 38 U.S.C.A. § 
7104(a).  The question for the Board now is whether new and 
material evidence has been received by VA in support of the 
veteran's claims since the issuance of that decision.

In this regard, the claims file includes VA treatment records 
and an examination report, dated from February 2002 to May 
2007; and non-VA medical records (private and from the Social 
Security Administration), dated from May 1995 to October 
2005.  These records, not previously contained in the claims 
file, confirm treatment for low back symptoms and headaches, 
but, as noted above, diagnoses for both disorders were fully 
established as of the December 1977 Board decision.  None of 
the veteran's treatment providers has suggested a causal link 
between such current disorders and service.  

In summary, much of the medical evidence received since the 
December 1977 Board decision is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of that decision.  Nonetheless, the evidence 
which is actually "new" does not relate to the question of 
whether current low back and head injury/headache disorders 
were etiologically related to service, which had not 
previously been established, and, as such, does not raise a 
reasonable possibility of substantiating the claims.

Indeed, the only new evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
March 2006 hearing testimony.

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  As this evidence is devoid 
of probative value, it cannot be considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claims of service connection for 
residuals of lumbosacral strain and residuals of a head 
injury, with headaches.  This evidence, however, does not 
suggest a causal relationship between such disorders and 
service.  Accordingly, this evidence does not raise a 
reasonable possibility of substantiating the claims.  
Consequently, VA has not received new and material evidence 
to reopen the veteran's claims, and this appeal must be 
denied as to those claims.


ORDER

Service connection for chronic pulmonary obstructive disease 
(COPD), claimed as an asbestos-related disease, to include 
asbestosis, is denied. 

New and material evidence not having been received to reopen 
the previously denied claim of service connection for 
residuals of lumbosacral strain, the appeal is denied as to 
this issue.

New and material evidence not having been received to reopen 
the previously denied claim of service connection for 
residuals of a head injury, with headaches, the appeal is 
denied as to this issue.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


